UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOLANDA MEDINA POZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:10-cr-00830-HMH-2)


Submitted:   November 22, 2011            Decided:   November 29, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, David C. Stephens, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yolanda         Medina     Poz       appeals     her     forty-six          month

sentence following her guilty plea to conspiracy to commit tax

fraud in violation of 18 U.S.C. § 371 (2006) and mail fraud in

violation of 18 U.S.C.A. § 1341 (West Supp. 2011).                       We affirm.

             Poz      first    argues    that      the     district    court    erred       in

applying      a       four-level      enhancement           under     U.S.     Sentencing

Guidelines Manual (“USSG”) § 3B1.1 (2010).                            Pursuant to USSG

§ 3B1.1(a),       a    four-level       enhancement        may   be   imposed       if    “the

defendant was an organizer or leader of a criminal activity that

involved      five       or      more     participants           or     was     otherwise

extensive[.]”           A     district    court        need   only     find    the       facts

supporting a § 3B1.1(a) enhancement by a preponderance of the

evidence.     United States v. Urrego-Linares, 879 F.2d 1234, 1238

(4th Cir. 1989).            In reviewing the district court’s calculations

under the Guidelines, this court “review[s] the district court’s

legal conclusions de novo and its factual findings for clear

error.”      United States v. Manigan, 592 F.3d 621, 626 (4th Cir.

2010) (internal quotation marks and citation omitted).                              Whether

to   apply   an       enhancement     based       on   a   defendant’s       role    in    the

offense is a factual determination reviewed on appeal for clear

error.     United States v. Kellam, 568 F.3d 125, 147-48 (4th Cir.

2009).



                                              2
               There is evidence that Poz maintained thorough records

of the fraudulent activity, advised other participants, arranged

the    collection      of      paperwork    and     distribution           of     fraudulent

returns, and received a monetary benefit from each transaction.

Further,       there      is     evidence    that       the     scheme           involved     a

substantial amount of tax fraud.                  We therefore conclude that the

district court did not clearly err in its finding.

               Poz also argues that the district court misapplied the

sentencing factors in 18 U.S.C. § 3553(a) (2006) and that the

court    failed      to     sufficiently        explain       the   reasons         for     its

selected sentence.             Because the issue was preserved on appeal,

review in this court is for harmless error.                           United States v.

Boulware, 604 F.3d 832, 838 (4th Cir. 2010).                        The district court

explained its reasons for selecting a sentence at the high end

of the Guidelines range by discussing the degree, scope, and

nature of Poz’s conduct.             See United States v. Carter, 564 F.3d

325,     330    (4th      Cir.    2009)     (district         court        must     make     an

“individualized        assessment”        based    on   the     facts       of    the     case,

though that assessment need not be lengthy or elaborate).                                    We

conclude that the district court adequately stated its grounds

for the within-Guidelines sentence and therefore did not err.

               We   therefore      affirm    the     judgment         of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented        in     the     materials

                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4